Citation Nr: 1739561	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee subluxating patella. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee subluxating patella.

4.  Entitlement to service connection for a right knee disorder, to include subluxating patella. 

5.  Entitlement to service connection for a left knee disorder, to include subluxating patella.

6.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service December 1972 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Veteran's claims for service connection for a left and knee disorders was developed and adjudicated as a claim for service connection for bilateral subluxing patella.  However, the evidence of record shows a diagnosis of a bilateral osteoarthritis of the knee and the evidence of record indicates that this diagnosis may be related to service.  In light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass any orthopedic knee disorder.

The issues of entitlement to service connection for right and left knee disorders and a right leg disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1977, the RO denied service connection for bilateral subluxing patella, and pes planus.  The Veteran did not appeal the decision.

2.  The RO denied application to reopen a claim for bilateral subluxating patella in a rating decision dated in May 1978, which was appealed and denied by the Board in a February 1981 decision.  The RO also denied applications to reopen a claim for bilateral subluxating patella in rating decisions dated in April 1990, December 2003, and August 2005.  The RO also denied an application to reopen a claim for right knee subluxating patella in January 2008.  The Veteran did not appeal these decisions. 

3.  Evidence submitted since the RO's August 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and therefore raises a reasonable possibility of substantiating the claim.

4.  Evidence submitted since the RO's January 2008 decisions, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and therefore raises a reasonable possibility of substantiating the claim.

5.  Evidence submitted since the RO's February 1977 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for pes planus, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision which denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  New and material evidence has been received since the RO's August 2005 rating decision; thus, the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The RO's January 2008 rating decision which denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

4.  New and material evidence has been received since the RO's January 2008 rating decision; thus, the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received since the RO's February 1977 rating decision; thus, the claim of service connection for pes planus is not reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  As to the only claim denied herein, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pes planus, a VA examination was not conducted.  However, VA's duty to provide such examination does not attach where new and material evidence has not been presented sufficient to reopen the previously denied claim.  As discussed in greater detail below, this procedural hurdle has not been met.  Thus, VA's duties have been fulfilled and no further action is necessary.

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claims for a bilateral knee disorder and pes planus were originally denied in a February 1977 RO rating decision on the basis that there was no evidence of a causal relationship between service and subluxing patella and no evidence of a current diagnosis of pes planus.  The evidence submitted at that time included the service treatment records and a January 1977 VA examination report.  The Veteran did not appeal the RO's February 1977 rating decision.  

The Veteran filed an application to reopen the claim for entitlement to service connection claims for a bilateral knee disorder, and the claim was denied in May 1978.  The Veteran appealed the decision and the Board denied the claim in February 1981 on the basis that there was no evidence that a bilateral knee disorder was caused by active service.  The evidence submitted at that time included the service treatment records, a January 1977 VA examination report, a Board hearing transcript, and VA treatment records.  

The RO also denied applications to reopen a claim for bilateral subluxating patella in a rating decisions dated in April 1990, December 2003, and August 2005.  The RO also denied an application to reopen a claim for right knee subluxating patella in January 2008.  The Veteran did not appeal these decisions.  Therefore, the RO's decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In April 2010, the Veteran submitted a petition to reopen claims for service connection for bilateral knee and pes planus disorders.  Evidence submitted since the final rating decisions include a December 2007 fee-based examination report, a September 2010 VA examination report, post-service VA treatment records, and a December 2016 Board hearing transcript.  VA treatment records dated November 2008, March and September 2009, and January 2010 indicate the Veteran has knee disorders due to being a paratrooper in service.  

For left and right knee disorder claims, the Board finds that this evidence is both new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's service connection claims for left and right knee disorders are considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the pes planus claim, the Board finds the statements of the Veteran are duplicative and the medical evidence is cumulative, indicating no current diagnosis of pes planus.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Accordingly, the Veteran's service connection claim for pes planus is not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder; to that extent, the appeal is granted.

New and material evidence has not been received to reopen a claim for entitlement to service connection for pes planus, and the appeal is denied.


REMAND

The Veteran asserts he has right and left knee disorders due to injuries in service.  However, the Veteran's descriptions of the injuries are inconsistent.  In a March 1978 statement, the Veteran asserted he injured his knees jumping from a tank.  In a July 1989 VA treatment record, the Veteran reported trauma in the 1970s to his knees after jumping.  In a December 2003 statement, the Veteran asserted he injured his knees after an airplane jump.  In a June 2007 statement, the Veteran reported he injured his knees jumping out of helicopters.  He stated the helicopters would get close to the ground and he had to jump out.  VA treatment records indicate the Veteran served in the 82nd Airborne and injured his knees due to being a paratrooper. 

Service treatment records are negative for complaints, diagnosis, or treatment of a knee disorder other than the Veteran's currently service-connected Baker's cyst.  The Board recognizes that there are records which indicate the Veteran was placed on light duty for 35 days due to the service-connected Baker's cyst.  Furthermore, the Veteran's DD-214 indicates he served as a field artillery crewman and he was assigned to the Battery A 2/30th Field Artillery, 101st Airport Division.    

The Board finds a remand is necessary to obtain the Veteran's service personnel records to determine if the Veteran participated in any parajumping activities.  

For the Veteran's right leg claim, the Veteran asserted he has weakness and shaking in his right leg.  During the December 2016 Board hearing, the Veteran testified that he had weakness in his leg due to injury from running and jumping. An October 2007 VA treatment record indicates the Veteran has a clear tremor in his right hand with the onset of his last stroke in June which affected the right side of his body.  The examiner noted mild atrophy of both legs.  It is unclear whether the Veteran has a right leg diagnosis and, if so, whether it is related to his nonservice-connected stroke or claimed right knee disorder.  As such, the Board finds the claim is intertwined with the claim for service connection for a right knee disorder and the claim is remanded. 

During the Board hearing, the Veteran testified that he had VA treatment for claims scheduled for January 2017.  However, the most recent VA medical records in his claims file date from August 2013.  On remand, the Veteran's claims file should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Ensure that the claims file contains the Veteran's complete service personnel records.  All efforts should be made to obtain such records if missing.

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The Veteran's claims file should be made available to the examiner for review in conjunction with the examination. 

The examiner should identify any current right leg/right knee and left knee disabilities .  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current right leg/right knee or left knee disabilities had clinical onset during service or is related to any incident of service.  

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


